Citation Nr: 0627027	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  05-21 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1. Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for a skin disability. 

4.  Entitlement to service connection for bilateral upper and 
lower extremity peripheral neuropathy.  
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1968 to June 1970. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for bilateral hearing loss, 
bilateral tinnitus, a skin condition, and bilateral upper and 
lower extremity peripheral neuropathy.  

The veteran testified before the Board sitting at the RO in 
April 2006. 


FINDINGS OF FACT

1.  The veteran has a bilateral pure tone threshold greater 
than 40 decibels in at least one frequency, and hearing loss 
is related to acoustic trauma in service. 

2.  The veteran's tinnitus was not manifested in service and 
is not related to any incident of service. 

3.  The veteran has no medical diagnosis of a skin condition.  

4.  The veteran has no medical diagnosis of peripheral 
neuropathy. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309, 3.385 (2005).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2005). 

3.  The criteria for service connection for a skin condition 
have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2005). 

4.  The criteria for service connection for peripheral 
neuropathy have not been met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116,5103, 5103A, 5107 
(West 2002 & Supp. 2005);; 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in July 2004.  That letter 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained audiological and general medical 
examinations.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.

The veteran served in an airborne infantry unit in combat in 
the Republic of Vietnam from November 1968 to November 1969.  
The veteran contends that his bilateral hearing loss and 
tinnitus were incurred as a result of acoustic trauma in 
combat.  He contends that a skin condition and peripheral 
neuropathy were incurred as a result of exposure to 
herbicides. 

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303 (2005).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

Bilateral Hearing Loss and Tinnitus

Service personnel records showed that the veteran was exposed 
to noise from large and small caliber weapons fire and from 
helicopter operations.  In a March 2005 audiological 
examination, the veteran reported that he had post-service 
occupational noise exposure from working in sheet metal and 
as a truck driver. 

Service medical records are silent for any complaint or 
treatment for hearing loss or tinnitus.  The veteran's April 
1970 discharge physical examination audiogram showed no 
hearing loss. 

In his April 2006 hearing, the veteran stated that he first 
noticed hearing loss and tinnitus in service.  However, he 
first sought treatment for hearing loss and tinnitus when he 
was evaluated by VA for an unrelated condition.  The earliest 
records of VA treatment are in June 2004.  In a June 2005 
report, a VA audiologist referred to a VA hearing evaluation 
in October 2003, but that clinical report is not of record.  
Nevertheless, in June 2004, the veteran was referred by the 
audiology department to an ear-nose-throat specialist for 
evaluation of asymmetrical senorineural hearing loss, 
disequilibrium and auditory brain stem response.  In October 
2004, the specialist noted that a magnetic resonance image 
test showed normal brain responses; the diagnosis was 
asymmetrical hearing loss with unexplained disequilibrium.  
He noted no complaints of tinnitus.  In addition, a hospital 
admissions examination in June 2004, a medical review of 
hospitalization in October 2004, and a general medical 
examination in July 2004 showed no tinnitus complaints. 

In June 2005, a VA audiologist noted that she had reviewed 
the entire claims file. She noted the results of an audiogram 
that showed the veteran had a pure tone threshold greater 
than 40 decibels at 4000 Hz in the right ear and greater than 
40 decibels at 2000, 3000, and 4000 Hz in the left ear.  She 
also stated that the veteran reported experiencing tinnitus 
on a daily basis.  She stated that it was not possible to 
determine if the veteran's hearing loss was due to service or 
post-service exposure without an exit audiogram.  However, 
there was an audiogram conducted as part of the veteran's 
April 1970 discharge physical examination, and it showed no 
hearing loss.  After review of the October 2003 evaluation, 
she concluded that the veteran's tinnitus was not likely a 
result of noise exposure in service since he denied the 
presence of tinnitus in the earlier evaluation.  

The Board concludes that the veteran's has bilateral hearing 
loss that meets the requirements of 38 C.F.R. § 3.385 and 
that it is related to service.  The veteran was exposed to 
loud noise both in service and in post-service occupations.  
Although he stated that he noticed decreased hearing in 
service, there is no medical evidence to show a manifestation 
of hearing loss meeting the requirements of 38 C.F.R. § 3.385 
until over thirty years after service.  The VA audiologist in 
June 2005 was aware of the nature and circumstances of the 
veteran's noise exposure but was unable to attribute the 
cause to either in-service or post-service exposure without 
review of an exit examination.  She did not attribute hearing 
loss to other causes such as aging.  Since the veteran's 
discharge examination showed no hearing loss, clinical data 
neither confirms nor rules out service attribution.  When 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  In this case, resolving all 
benefit of any doubt in favor of the claimant, the Board 
finds that the veteran's hearing loss is service-connected. 

The Board concludes that the veteran's tinnitus is not 
related to service.  Although the veteran stated that he 
experienced tinnitus in service, there was no record of 
complaint or medical evaluation of tinnitus until over thirty 
years after service.  The veteran denied experiencing 
tinnitus in an audiological evaluation in 2003 and did not 
mention the condition in general medical examinations or in 
the special examination for asymmetric hearing loss and 
disequilibrium.  The VA audiologist's opinion was that 
tinnitus was not related to service.  The Board concurs 
because the veteran had several opportunities to clearly 
report his condition to the appropriate medical providers and 
his reports were inconsistent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the claim for service 
connection for tinnitus must be denied. See 38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Condition and Peripheral Neuropathy

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  In 
the case of such a veteran, service connection based on 
herbicide exposure will be presumed for certain specified 
diseases that become manifest to a compensable degree within 
a specified period of time in the case of certain diseases.  
38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, and certain 
soft-tissue sarcomas.  38 U.S.C.A. § 1116(a) (2); 38 C.F.R. § 
3.309(e).  All listed diseases except soft-tissue sarcoma 
shall have become manifest to a degree of ten percent or more 
within a year after the last date the veteran was exposed to 
a herbicide agent in service.  38 C.F.R. § 3.307 (a) (6) 
(ii). 

The veteran's discharge physical examination in April 1970 
showed no skin or nerve system abnormalities.  Although the 
veteran did serve in the Republic of Vietnam during the time 
when there is a presumption of exposure to herbicides, there 
is no medical evidence to show a diagnosis of a qualifying 
skin disease or peripheral neuropathy within one year 
following discharge. 

In January 2003, a private physician noted skin lesions on 
the veteran's right arm.  The diagnosis and treatment are 
illegible, but there was no further notation of the problem 
in a follow-up examination with the same physician in 
February 2003.  A hospital admissions examination in June 
2004, a medical review of hospitalization in October 2004, 
and a general medical examination in July 2004 showed no skin 
condition or neurological complaints.

In the April 2006 Board hearing, the veteran stated that he 
experienced skin lesions on his shoulders within one year of 
discharge from service but did not immediately seek medical 
attention for the condition.  He stated that at some later 
unspecified time he brought the condition to the attention of 
a VA general practitioner, but there is no record of this 
examination.  The veteran submitted color pictures of his 
upper body.  Since medical expertise is required to evaluate 
a possible disease, the Board will draw no conclusions other 
than to note that the pictures were likely taken many years 
after service. 

In the hearing, the veteran also stated that his fingers felt 
numb and his toes felt cold with a prickle needle or burning 
sensation.  He conceded that he did not report this condition 
to any physician but learned that it might be peripheral 
neuropathy from his Veteran's Service Organization 
representative and from other patients in a hospital ward.  
He stated that a diagnosis of peripheral neuropathy should 
have been made at the July 2004 VA examination of his 
shoulders and back.  

The Board concludes that the veteran does not have a 
diagnosis of peripheral neuropathy or a skin condition.  
Direct service connection is not warranted because there is 
no evidence of a current disability.  Brammer, 3 Vet. App. at 
253.  Similarly, presumptive service connection as a result 
of exposure to herbicides is not warranted because the 
veteran has not been diagnosed with a skin condition or 
peripheral neuropathy.  Hospital admission and general 
medical examinations failed to diagnose a skin condition or 
peripheral neuropathy.  

The weight of the credible evidence demonstrates that the 
veteran does not have a diagnosis of a skin condition or 
peripheral neuropathy.  As the preponderance of the evidence 
is against this claim, the "benefit of the doubt" rule is 
not for application, and the claim must be denied. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski,
1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is denied. 

Service connection for a skin condition is denied. 

Service connection for peripheral neuropathy is denied. 



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


